Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9 and 11-18 are pending.
Claims 1-8 and 10 are cancelled. 
Claim 9 was amended. Claims 11-18 are added. 

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 
With regards to the objection to the title, the new title is also not descriptive of the invention.
In view of the amendments to the claims, the interpretation of the claims under Section 112(f) is moot, though another interpretation is provided in view of new claim 15. 
In view of the amendments to the claims, the rejection of the previous claims under Section 112 is moot, though new Section 112 rejections are presented in view of the new claims. 
Applicant's arguments with regards to Section 101 have been fully considered but they are not persuasive. Applicant argues that any abstract idea in amended claim 9 is directed to a practical application thereof, at least because claim 9 recites that "the coordination target identification information is generated by using a hierarchical deterministic wallet."  However, the mere recitation of the use of a hierarchical deterministic wallet does not integrate the abstract idea into a practical application. The prohibition against patenting abstract ideas "cannot be circumvented by attempting to limit the use of the formula to a particular technological environment" or adding "insignificant postsolution activity." See Diamond v. Diehr, 450 U.S. 175, 191-192, 101 S.Ct. 1048, 67 L.Ed.2d 155.  In this case, the recitation of a hierarchical deterministic wallet seems to require implementation of Bitcoin Improvement Protocol 0032 (BIP32) which introduced Hierarchical Deterministic Wallets, but such a limitation does not integrate the abstract idea into a practical application thereof. Rather, it merely limits the field of use of the abstract idea and may be interpreted as extra-solution activity . In view of the foregoing, the arguments are not persuasive. 
Applicant’s arguments with respect to the Section 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: The title is not descriptive of the claimed invention. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a coordination target identification information for specifying a combination of item information and an individual to be coordinated between a plurality of entities”, and it is unclear from this compound phrase what is being coordinated. That is, it is unclear if the phrase “to be coordinated between a plurality of entities” refers to the “coordination target identification information” or “an individual”. 
Claims 9 recites “the item information of the individual”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required. 
Claims 12 and 13 recite “the notification”. There is insufficient antecedent basis for this limitation in the claims. It is unclear if these are intended to be references to the outgoing notifications recited in claim 9 or are as written intended to introduce new incoming notifications. Appropriate correction is required.
Claims 11-18 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  While the scope of the use of individual is unclear in claim 9, claim 16 appear to be an attempt to specifically encompass a human organism. Appropriate correction is required. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 9 recites “…generate a coordination target identification information for specifying a combination of item information and an individual to be coordinated between a plurality of entities; … recording data update information of the plurality of entities; and … notifying at least one of the plurality of entities that the item information of the individual is updated based on the data update information; …” Therefore, the claim as a whole is directed to “Shared organization record updating”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and mental processes, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). “Shared organization record updating” is considered to be is a method of organizing human activity because the sharing of jointly managed information with multiple parties is part of common business platforms, including consignment shop, third party hosting services, reciprocity agreements, business and customer relations, trade organizations, a court and multiple attorneys, and other organizations or businesses that require two parties to have access to the same information.
“Shared organization record updating” is also considered to be is a mental process because the identification of associations between organizations in data sets is a process that may be performed mentally, including the process of referencing jointly managed data mentally to create links or associations between multiple organizations.  This may include mental processes of associating certain association information data with multiple organizations. The courts have states "[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (collecting cases)).  "[M]ere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In those cases, `the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.'" Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). In view of the foregoing, the claims are directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 9 recites a computer. That recitation amounts to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).    Claim 9 recites the following additional elements: an identification (ID) management program, a data update registration program, a data update registration program, and a notification detection program, where wherein each of the programs are stored in a storage device and are executed by a processor; and the coordination target identification information is generated by using a hierarchical deterministic wallet. That is, each of the claimed steps are recited as being implemented by software using a general purpose processor. As such, those additional elements individually or in combination do not integrate the exception into a practical application, as they do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). In particular, the recitations of various programs executed by a processor and stored in a storage device generally link the abstract idea to a general computer environment and the recitation of a hierarchical deterministic wallet appears to require implementation of the Bitcoin Improvement Protocol 0032 (BIP32) which introduced Hierarchical Deterministic Wallets which simply limits the overall field of use. Accordingly, the additional element(s) does/do not integrate the abstract idea into a practical application because it/they does/do not impose any meaningful limits on practicing the abstract idea. Claim 9 is directed to an abstract idea.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment. That is, the recitations amount provide no meaningful limits on the technology, other than invoking the use of general purpose off the shelf products to implement the abstract idea in a technological environment. Accordingly, claim 9 is ineligible.
Dependent claims 11-18 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 11 further limits the abstract idea of “Shared organization record updating”  by introducing the element of in a case that at least one entity is deleted from the plurality of entities that associate pieces of the coordination target identification information, … generating … pieces of new coordination target identification information for the remaining entities excluding the deleted entity, and to associate the pieces of new coordination target identification information which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 11 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea of “Shared organization record updating”  by introducing the element of determine … whether or not to receive the notification based on the coordination target identification information, and … allowing … the notification detection program to receive a notification including past coordination target identification information by maintaining the past coordination target identification information and association information even after the pieces of new coordination target identification information are associated, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of “Shared organization record updating”  by introducing the element of saving … the past coordination target identification information in a bloom filter, and … searching … for the past coordination target identification information saved in the bloom filter and to determine whether or not to receive the notification based on the coordination target identification information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 13 is also non-statutory subject matter.
Dependent claim 14 further limits the abstract idea of “Shared organization record updating”  by introducing the element of assigning a seed to the individual, a first index value to the item information, and a new second index value whenever the coordination target identification information is generated from the individual and the item information which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 14 is also non-statutory subject matter.
Dependent claim 15 further limits the abstract idea of “Shared organization record updating”  by introducing the element of the ID management program is configured to displaying… a screen on which the individual designates the item information and the plurality of entities to be coordinated on a display unit, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 15 is also non-statutory subject matter.
Dependent claim 16 further limits the abstract idea of “Shared organization record updating”  by introducing the element of the individual to be coordinated between a plurality of entities is a person which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 16 is also non-statutory subject matter.
Dependent claim 17 further limits the abstract idea of “Shared organization record updating”  by introducing the element of an information coordination server; an authentication server; an application server; a database server; and an information coordination bridge server, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 17 is also non-statutory subject matter.
Dependent claim 18 further limits the abstract idea of “Shared organization record updating”  by introducing the element of a non-transitory computer-readable medium, comprising a program for executing a computer-implemented method which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 18 is also non-statutory subject matter.
Dependent claims 11-18 also do not integrated into a practical application. Claim 15 recites a display unit, claim 17 recites an information coordination server; an authentication server; an application server; a database server; and an information coordination bridge server programmed to execute a computer- implemented method, and claim 18 recites a non-transitory computer-readable medium, comprising a program, which are general purpose computing products based on their interpretation. As such, the additional elements individually or in combination do not integrate the exception into a practical application, but rather, the recitation of any additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is merely being used to apply the abstract idea to a technological environment. That is, the claims provide no practical limits or improvements to any technology.  Accordingly, dependent claims 11-18 are also ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10860604 to Pandey et al. in view of U.S. Patent Application Publication No. 2017/0317997 to Smith et al.
With regards to claim 9, Pandey et al. teaches
executing, by a processor, an identification (ID) management program to generate a coordination target identification information for specifying a combination of item information and an individual to be coordinated between a plurality of entities (col. 3, line 53-58, “Various types of databases (e.g., relational or non-relational), secondary table indexes, update trackers, tracking-enabled clients may be implemented (in the same or different configurations). Moreover, in some embodiments, update trackers, update listeners, and/or tracking-enabled clients may be implemented together in different combinations.”); 
executing, by the processor, a data update registration program for recording data update information of the plurality of entities (col. 11, line 15-23, “The systems underlying the database service described herein may store data on behalf of database service clients (e.g., client applications, users, and/or subscribers) in tables containing items that have one or more attributes. In some embodiments, the database service may present clients/users with a data model in which each table maintained on behalf of a client/user contains one or more items, and each item includes a collection of attributes, such as a key value data store.”); and 
executing, by the processor, a notification detection program for notifying at least one of the plurality of entities that the item information of the individual is updated based on the data update information (col. 3, lines 39-49, “Update tracker(s) 130 may be configured to query secondary index table 124 to identify updates that have been made according to the tracking attributes included in secondary index table 124. Update tracker(s) 130 may then provide update notifications 134 to update listener(s) 140. Update listener(s) 140 may then be configured to publish update notifications 136 to different respective update consumers (e.g., in order to perform various actions based on the update notifications, storing the updates, triggering events, placing the updates in an update stream, and/or analyzing the updates).”); 
wherein each of the programs are stored in a storage device (Col. 4, lines 23-29, “Provider network 200 may include numerous data centers hosting various resource pools, such as collections of physical and/or virtualized computer servers, storage devices, networking equipment and the like (e.g., computing system 1000 described below with regard to FIG. 9), needed to implement and distribute the infrastructure and services offered by the provider network 200.”); but fails to explicitly teach or suggest the coordination target identification information is generated by using a hierarchical deterministic wallet.
However, Smith et al. teaches coordination target identification information is generated by using a hierarchical deterministic wallet (paragraph [0009], “In some embodiments, the public attest key is generated by using the hash of the information as an offset and using the public key generated for the information to generate the public attest key. In some embodiments, generation of the public attest key by using the hash of the information as an offset is performed in a manner compliant with the Bitcoin BIP32 standard for hierarchical deterministic wallets.”; paragraph [0017], “In some embodiments, the attestation address is generated by combining two or more public keys of potential signers utilizing a multi-signature script which implements the Pay to Script Hash (P2SH) function. The public keys of potential signers can include one or more of the public attest key, a public key of a wallet provider, a public key of the attestor, and a recovery public key of a user.”; paragraph [0034], “In some embodiments, the computer system associated with the verifier uses a third party digital wallet provider application or website to verify the existence of the attestation transaction at the attestation address.”)
This part of Smith et al. is applicable to the system of Pandey et al. as they both share characteristics and capabilities, namely, they are directed to data management notifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. to include the hierarchical deterministic wallet as taught by Smith et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in order to provide compatibility with the BIP32 protocol and verify the existence of an attestation transaction at an attestation address (see paragraph [0034] of Smith et al.).

With regards to claim 11, Pandey et al. teaches in a case that at least one entity is deleted from the plurality of entities that associate pieces of the coordination target identification information (col. 13, lines 57-61, “Tracking-enabled client may perform various write/delete requests 514 (e.g., update, insert, add, modify, batch update, etc.) which may trigger the insertion of tracking attributes (as discussed above with regard to FIGS. 1 and 4, and below with regard to FIG. 6).”), the ID management program is configured to generate, by the processor, pieces of new coordination target identification information for the remaining entities excluding the deleted entity, and to associate the pieces of new coordination target identification information (col. 13, line 62, though col. 14, line 7, “For example, as discussed below with regard to FIG. 7, in some embodiments, soft deletes (or other updates that remove data) may be implemented so that the update may be replicated to the secondary index, update tracker(s) 530, and update listener(s) 540. The deleted portion of data may be marked for deletion, and if returned to tracking-enabled client 510 in a read response 518, tracking-enabled client 510 may filter out the soft deleted data before providing read results.”).

With regards to claim 12, Pandey et al. teaches the notification detection program is configured to determine, by the processor, whether or not to receive the notification based on the coordination target identification information (Col. 13, lines 30-36, “Launching tracking resources 512 may involve configuring the tracking resources, such as establishing policies or settings for monitoring updates, registering different update listeners(s) 540, establishing notification publication policies, and or setting up the update consumer(s) 55 (e.g., provisioning a storage object or volume to store the update notifications).”), and 
the ID management program is configured to allow, by the processor, the notification detection program to receive a notification including past coordination target identification information by maintaining the past coordination target identification information and association information even after the pieces of new coordination target identification information are associated (col. 3, lines 33-37, “Tracking-enabled client 110 may insert tracking attribute(s) 114 (which may be bucket identifiers, sequence numbers, nonces, or any other attribute which may provide for more efficient tracking of updates, such as tombstone records included to mark portions of data for soft deletes).”).

With regards to claim 13, Pandey et al. teaches save, by the processor, the past coordination target identification information in a bloom filter (col. 12, lines 54-63, “Different update trackers 430 may, in some embodiments, be responsible for processing updates to different portions of database table 412 (e.g., according to bucket identifier and/or sequence number). In at least some embodiments, update trackers may implement update filter(s) 432, such as bloom filter(s) to identify which update listener(s) 440, such as update listener 440 a, 440 b, 440 c, and 440 d, to provide update notifications 456 to (as discussed below with regard to FIG. 7).”), and wherein the notification detection program is configured to search, by the processor, for the past coordination target identification information saved in the bloom filter and to determine whether or not to receive the notification based on the coordination target identification information (col. 16, lines 14-29, “For example, in at least some embodiments, a bloom filter (or other probabilistic data structure) may be implemented, which may indicate whether or not a particular update notification has been sent to an update listener. In some embodiments, nonce values, for instance may be included in tracking attributes inserted as part of update requests to a database. The nonce values may represent the update and, in some embodiments, the nonce values for identified updates may be evaluated with respect to the bloom filter to determine whether or not to send an update notification to an update listener.”).

With regards to claim 15, Pandey et al. teaches the ID management program is configured to display, by the processor, a screen on which the individual designates the item information and the plurality of entities to be coordinated on a display unit (Col. 7, lines 6-14, “It is noted that while network-based services platform 202 may represent an interface through which clients 250 may access some features of non-relational database service 210, it need not represent the sole interface to such features.”).

With regards to claim 16, Pandey et al. teaches the individual to be coordinated between a plurality of entities is a person (Col. 7, lines 6-14, “It is noted that while network-based services platform 202 may represent an interface through which clients 250 may access some features of non-relational database service 210, it need not represent the sole interface to such features.”) .

With regards to claim 17, Pandey et al. teaches a system for information coordination, the system comprising: an information coordination server; an authentication server; an application server; a database server; and an information coordination bridge server programmed to execute a computer- implemented method according to claim 9 (col 20, lines 11-18, “Any or all of program instructions 1025 may be provided as a computer program product, or software, that may include a non-transitory computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process according to various embodiments.”).

With regards to claim 18, Pandey et al. teaches a non-transitory computer-readable medium, comprising a program for executing a computer-implemented method according to claim 9 (col 20, lines 19-33, “Any or all of program instructions 1025 may be provided as a computer program product, or software, that may include a non-transitory computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process according to various embodiments.”).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10860604 to Pandey et al. in view of U.S. Patent Application Publication No. 2017/0317997 to Smith et al. as applied to claims 9, 11-13, and 15-18 above, and further in view of “Hierarchical Deterministic Keys” by Kiara Robles.

With regards to claim 14, Pandey et al. teaches the ID management program is configured to generate, by the processor, the coordination target identification information (col. 3, line 53-58, “Various types of databases (e.g., relational or non-relational), secondary table indexes, update trackers, tracking-enabled clients may be implemented (in the same or different configurations). Moreover, in some embodiments, update trackers, update listeners, and/or tracking-enabled clients may be implemented together in different combinations.”), but fails to explicitly teach or suggest the coordination target identification information is generated by using a hierarchical deterministic wallet or assigning a seed to the individual.
However, Smith et al. teaches by assigning a …value… to the individual, a first index value to the item information, and a new second index value whenever the coordination target identification information is generated from the individual and the item information (paragraph [0009], “In some embodiments, the public attest key is generated by using the hash of the information as an offset and using the public key generated for the information to generate the public attest key. In some embodiments, generation of the public attest key by using the hash of the information as an offset is performed in a manner compliant with the Bitcoin BIP32 standard for hierarchical deterministic wallets.”; paragraph [0017], “In some embodiments, the attestation address is generated by combining two or more public keys of potential signers utilizing a multi-signature script which implements the Pay to Script Hash (P2SH) function. The public keys of potential signers can include one or more of the public attest key, a public key of a wallet provider, a public key of the attestor, and a recovery public key of a user.”; paragraph [0122], “A digital wallet is a collection of keys that controls digital assets or funds. It may allow a user to make electronic commerce transactions easily and securely. A digital wallet may support a multisig script, in other words the wallet may be able to take multiple keys to create an attestation address. A digital wallet that will support multiple keys can be called an M-of-N digital wallet. Such a wallet accepts N distinct keys from N different parties, and M of these keys are sufficient in order for the digital wallet system to compute the encryption key in order to perform a transaction. An example of an M-of-N digital wallet is a 2-of-3 digital wallet. M and N can also be the same number, i.e. one (1).”)
This part of Smith et al. is applicable to the system of Pandey et al. as they both share characteristics and capabilities, namely, they are directed to data management notifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. to include the hierarchical deterministic wallet as taught by Smith et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in order to provide compatibility with the BIP32 protocol and verify the existence of an attestation transaction at an attestation address (see paragraph [0034] of Smith et al.).
Pandey et al. in view of Smith et al. fails to explictitly teach assigning a seed, though such a teaching is seemingly inherent to the use any hierarchical deterministic wallet.  Nevertheless, Robles explicitly teaches assigning a seed to the individual (“Hierarchical deterministic (HD) keys are a type of deterministic bitcoin wallet derived from a known seed, that allow for the creation of child keys from the parent key. Because the child key is generated from a known seed there is a relationship between the child and parent keys that is invisible to anyone without that seed. The HD protocol (BIP 32) can generate a near infinite number of child keys from a deterministically-generated seed (chain code) from its parent, providing the functionality of being able to recreate those exact same child keys as long as you have the seed.”) . This part of Robles is applicable to the system of Pandey et al. in view of Smith et al. as they both share characteristics and capabilities, namely, they are directed to data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. in view of Smith et al. to include the seed values as taught by Robles. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in view of Smith et al. in order to provide compatibility with the BIP32 protocol and allow the generation of a large number of child keys (see paragraph [0034] of Smith et al and Robles.).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629